DETAILED ACTION
Claims 1-30 are pending.  Claims 1-4, 6-7, 9-10, 12, 14-17, 19-23 25-27, 29 and 30 have been amended.  Claims 1-30 are rejected.
The instant application is a CIP of 15/276,717 filed on 09/26/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 14, 17-20, 24, 25, 27, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., Patent Application Publication No. 2016/0092541 (hereinafter Liu) in view of Wehrmeister et al., Patent Application Publication No. 2009/0132488 (hereinafter Wehrmeister), Day et al., Patent Application Publication No. 2009/0248764 (hereinafter Day) and Brewer et al., United States Patent No. 7,249,192 (hereinafter Brewer).

Regarding claim 1, Liu teaches:
A method comprising: receiving, at a data intake and query system (Liu Paragraph [0080], database system, change of a certain key index in a system, Paragraph [0011], partition layer according to the query), a query identifying a set of data located to be processed (Liu Paragraph [0010], data operation instruction is a query instruction, Fig. 6, database system computes according to a set in which the data record is located), a manner of processing the set of data (Liu Paragraph [0010], data operation instruction is a query instruction), and a dataset destination for storing results of processing the set of data (Liu Paragraph [0008], physical partition layer is configured to store a physical partition segment of the database system);
defining, by the data intake and query system (Liu Paragraph [0080], database system, change of a certain key index in a system, Paragraph [0011], partition layer according to the query), a query processing scheme for obtaining and processing the set of data and storing the results of processing the set of data (Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment), the query processing scheme including a dynamic allocation  of multiple Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (physical and logical are the multiple layers), Paragraph [0008], database management method, including, dividing, by a database system, a data partition into a physical partition layer and a logical partition layer (shows dynamically partitioning into multiple layers since it isn’t partitioned before)), wherein the multiple Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (physical and logical are the multiple layers)),
executing the query based on the query processing scheme (Liu Paragraph [0012], executing, by the database system, an insert, delete or update operation on data within the physical partition segment obtained by the computing).
Liu does not expressly disclose:
layer of processor
However, Wehrmeister teaches:
layer of processor (Wehrmeister Abstract, executive server process layers of the query onto processors of the computing system is determined using the affinity value)
The claimed invention and Wehrmeister are from the analogous art of systems using layers of processors.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Wehrmeister to have combined Liu and Wehrmeister.
The motivation to combine Liu and Wehrmeister is to improve processing by using process layers.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the process layers of Wehrmeister in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Wehrmeister.

determining a first number of processors associated with the dataset destination;
However, Day teaches:
determining a first number of processors associated with the dataset destination (Day Paragraph [0030], processing method takes advantage of the previous support by dynamically allocating the processors based on the data density of the number of ON bits in a partition (the processors are allocated based on the partition which is considered the dataset destination));
The claimed invention and Day are from the analogous art of processor allocation.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Day to have combined Liu and Day.
The motivation to combine Liu and Day is to improve processing by dynamically allocating the processors.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the dynamic allocation of Day in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Day.
Liu does not expressly disclose:
wherein the storage 
However, Brewer teaches:
wherein the storage Brewer Column 2 Lines 22-28, source -destination pair in a large network is the use of software to dynamically allocate channels at a processor or other communication component in the network (source and destination shows first and second processors)), wherein the storage Brewer Column 2 Lines 22-28, software operates to allocate a channel within a processor to communicate with another component in source-destination pair); and
The claimed invention and Brewer are from the analogous art of dynamic allocation.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Liu and Brewer to have combined Liu and Brewer.  One of ordinary skill in the art would recognize the benefits that dynamic allocation would provide by allowing for the specific number of processors required.

Regarding claim 2, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein the dataset destination is a first dataset destination and the storage layer is a first storage layer (Brewer Column 7 Lines 10-14, plurality of source devices and destination devices, Fig. 8 shows the multiple sources and destinations), wherein the multiple layers of processors further comprise a second storage layer of processors to prepare and communicate the results of processing the set of data to a second dataset destination (Brewer Column 2 Lines 22-28, source -destination pair in a large network is the use of software to dynamically allocate channels at a processor or other communication component in the network (source and destination shows first and second processors, Wehrmeister teaches the layer of processors as shown in the independent claim)), wherein the second storage layer of processors is dynamically allocated a third number of processors (Brewer Column 2 Lines 22-28, source -destination pair in a large network is the use of software to dynamically allocate channels at a processor, Column 7 Lines 10-14, plurality of source devices and destination devices, Fig. 8 shows the multiple sources and destinations (Since Brewer teaches the multiple sources and destinations, it teaches the third number of processors)).

Regarding claim 3, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein defining the query processing scheme comprises determining a processing capability of the dataset destination, and wherein the dynamic allocation of the multiple layers of processors is based on the determining the processing capability (Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition (the execution plan and query instructions are processed along with determining the physical and logical partitions, Wehrmeister teaches the layer of processors as shown in the independent claim while Liu teaches partitions)).

Regarding claim 4, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein the dynamic allocation of the multiple layers of processors is based on the determining the first number of processors associated with the dataset destination (Liu Paragraph [0047], number of logical segments at the logical partition layer is smaller than the number of physical partitions segment at the physical partition layer (this shows that a number of partitions is determined for the logical and physical layers, Wehrmeister teaches the layer of processors as shown in the independent claim while Liu teaches partitions), Fig. 1, shows the number of logical and physical partitions).

Regarding claim 13, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein the query processing scheme is defined based on query requirements (Liu Fig. 3, database system receives the query instruction, determines a partition table-based query condition according to the query instruction), determined available resources (Liu Paragraph [0121], data amount affected by adjustment is relatively small, thereby improving data availability), and an identification of the dataset destination (Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (the physical partition layer is the destination)).

Regarding claim 14, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein defining the query processing scheme comprises generating instructions for execution by the multiple layers of processors (Liu Paragraph [0010], data operation instruction is a query instruction (shows that instructions are generated which are later used by the physical and logical partition layers); and correspondingly, the determining, according to the data operation instruction and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer to perform an operation on the data record that is requested for operation by the data operation instruction), and wherein executing the query comprises communicating the instructions to the multiple layers of processors  (Liu Paragraph [0010], data operation instruction is a query instruction; and correspondingly, the determining, according to the data operation instruction and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer to perform an operation on the data record that is requested for operation by the data operation instruction (shows the partitions using the instructions)).

Regarding claim 17, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein defining the query processing scheme comprises monitoring the dataset destination for activity and accessibility (Liu Paragraph [0018], partition management apparatus configured to perform properness determining on a current data partition according to collected partition information of the physical partition layer and collected partition information of the logical partition layer (shows monitoring by collecting information)).

Regarding claim 18, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein executing the query comprises monitoring the dataset destination  (Liu Paragraph [0018], partition management apparatus configured to perform properness determining on a current data partition according to collected partition information of the physical partition layer and collected partition information of the logical partition layer (shows monitoring by collecting information)).

Regarding claim 19, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein executing the query comprises monitoring the dataset destination and allocating an additional processor to the storage layer of processors based on a determination that an additional processor associated with the dataset destination is available (Liu Paragraph [0018], partition management apparatus configured to perform properness determining on a current data partition according to collected partition information of the physical partition layer and collected partition information of the logical partition layer (shows monitoring by collecting information, Wehrmeister teaches the layer of processors as shown in the independent claim), Paragraph [0047], one physical partition segment available for an upper layer can be surely mapped to one and only one logical partition segment).

Regarding claim 20, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein executing the query comprises monitoring the dataset destination and deallocating a processor from the storage layer of processors based on a determination that a processor associated with the dataset destination is not available (Liu Paragraph [0018], partition management apparatus configured to perform properness determining on a current data partition according to collected partition information of the physical partition layer and collected partition information of the logical partition layer (shows monitoring by collecting information, Wehrmeister teaches the layer of processors as shown in the independent claim), Paragraph [0019], perform partition pruning on the logical partition segment to exclude a logical partition segment not involved in query, Paragraph [0009], determined that the current data partition is improper, adjusting, by the database system, the logical partition segment or physical partition segment that is improper (shows adjusting based on availability in view of the previous paragraph)).

Regarding claim 24, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein the multiple layers of processors further comprise an intake layer of processors including a plurality of processors to receive data from at least one dataset source (Liu Paragraph [0017], processing module configured to receive a data operation instruction of a user (shows intake of data), and determine a logical partition segment to which a data record that is requested for operation by the data operation instruction belongs (shows the plurality of partitions to receive data based on the data record and operation, these partitions correspond to the logical layer since the logical layer of Liu matches both layers of the claimed invention, Wehrmeister teaches the layer of processors as shown in the independent claim)).

Regarding claim 25, Liu in view of Wehrmeister, Day and Brewer further teaches:
The method of claim 1, wherein the multiple layers of processors further comprise an intake layer of processors including a first plurality of processors to receive data from a dataset source (Liu Paragraph [0017], processing module configured to receive a data operation instruction of a user (shows intake of data), and determine a logical partition segment to which a data record that is requested for operation by the data operation instruction belongs (shows the plurality of partitions to receive data)), a processing layer of processors including a second plurality of processors to receive and process data from the intake layer of processors (Liu Paragraph [0017], processing module configured to receive a data operation instruction of a user (shows intake of data), and determine a logical partition segment to which a data record that is requested for operation by the data operation instruction belongs (shows the plurality of partitions to receive data, Wehrmeister teaches the layer of processors as shown in the independent claim)), and a collector layer of processors including a third plurality of processors to collect data from the processing layer of processors (Liu Paragraph [0017], processing module configured to receive a data operation instruction of a user, and determine a logical partition segment to which a data record that is requested for operation by the data operation instruction belongs (shows the plurality of partitions to receive and collect data)), wherein the storage layer of processors receives data from the collector layer of processors (Liu Paragraph [0017], processing module configured to receive a data operation instruction of a user, and determine a logical partition segment to which a data record that is requested for operation by the data operation instruction belongs (shows the plurality of partitions to receive data)).

Regarding claim 27, Liu teaches:
A computing system, comprising: one or more processing devices configured to (Liu Paragraph [0019], the data operation instruction is a query instruction, and correspondingly, the processing module includes a query optimizer configured to receive the query instruction):
receive a query identifying a set of data located to be processed (Liu Paragraph [0010], data operation instruction is a query instruction, Fig. 6, database system computes according to a set in which the data record is located), a manner of processing the set of data (Liu Paragraph [0010], data operation instruction is a query instruction), and a dataset destination for storing results of processing the set of data (Liu Paragraph [0008], physical partition layer is configured to store a physical partition segment of the database system);
define a query processing scheme for obtaining and processing the set of data and storing the results of processing the set of data (Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment), the query processing scheme including a dynamic allocation of multiple Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (physical and logical are the multiple layers), Paragraph [0008], database management method, including, dividing, by a database system, a data partition into a physical partition layer and a logical partition layer (shows dynamically partitioning into multiple layers since it isn’t partitioned before)), wherein the multiple Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (physical and logical are the multiple layers)),
execute the query based on the query processing scheme (Liu Paragraph [0012], executing, by the database system, an insert, delete or update operation on data within the physical partition segment obtained by the computing).
Liu does not expressly disclose:
layer of processor
However, Wehrmeister teaches:
layer of processor (Wehrmeister Abstract, executive server process layers of the query onto processors of the computing system is determined using the affinity value)
The claimed invention and Wehrmeister are from the analogous art of systems using layers of processors.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Wehrmeister to have combined Liu and Wehrmeister.
The motivation to combine Liu and Wehrmeister is to improve processing by using process layers.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the process layers of Wehrmeister in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Wehrmeister.
Liu does not expressly disclose:
determine a first number of processors associated with the dataset destination;
However, Day teaches:
determine a first number of processors associated with the dataset destination (Day Paragraph [0030], processing method takes advantage of the previous support by dynamically allocating the processors based on the data density of the number of ON bits in a partition (the processors are allocated based on the partition which is considered the dataset destination));
The claimed invention and Day are from the analogous art of processor allocation.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Day to have combined Liu and Day.
The motivation to combine Liu and Day is to improve processing by dynamically allocating the processors.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the dynamic allocation of Day in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Day.
Liu does not expressly disclose:
wherein the storage 
However, Brewer teaches:
wherein the storage Brewer Column 2 Lines 22-28, source -destination pair in a large network is the use of software to dynamically allocate channels at a processor or other communication component in the network (source and destination shows first and second processors)), wherein the storage Brewer Column 2 Lines 22-28, software operates to allocate a channel within a processor to communicate with another component in source-destination pair); and
The claimed invention and Brewer are from the analogous art of dynamic allocation.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Liu and Brewer to have combined Liu and Brewer.  One of ordinary skill in the art would recognize the benefits that dynamic allocation would provide by allowing for the specific number of processors required.

Regarding claim 29, Liu in view of Wehrmeister, Day and Brewer further teaches:
The system of claim 27, wherein the dynamic allocation of the multiple layers of processors is based on the first number of processors associated with the dataset destination (Liu Paragraph [0047], number of logical segments at the logical partition layer is smaller than the number of physical partitions segment at the physical partition layer (Wehrmeister teaches the layer of processors as shown in the independent claim)).

Regarding claim 30, Liu teaches:
Non-transitory computer readable media comprising computer-executable instructions that, when executed by a computing system (Liu Paragraph [0045], partition layer embodies a manner in which data records in a data table are clustered on a storage medium), cause the computing system to:
receive a query identifying a set of data located to be processed (Liu Paragraph [0010], data operation instruction is a query instruction, Fig. 6, database system computes according to a set in which the data record is located), a manner of processing the set of data (Liu Paragraph [0010], data operation instruction is a query instruction), and a dataset destination for storing results of processing the set of data (Liu Paragraph [0008], physical partition layer is configured to store a physical partition segment of the database system);
define a query processing scheme for obtaining and processing the set of data and storing the results of processing the set of data (Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment), the query processing scheme including a dynamic allocation of multiple Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (physical and logical are the multiple layers), Paragraph [0008], database management method, including, dividing, by a database system, a data partition into a physical partition layer and a logical partition layer (shows dynamically partitioning into multiple layers since it isn’t partitioned before)), wherein the multiple Liu Paragraph [0010], determining, by the database system according to the execution plan, the query instruction, and the mapping relationship, the physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (physical and logical are the multiple layers)),
execute the query based on the query processing scheme (Liu Paragraph [0012], executing, by the database system, an insert, delete or update operation on data within the physical partition segment obtained by the computing).
Liu does not expressly disclose:
layer of processor
However, Wehrmeister teaches:
layer of processor (Wehrmeister Abstract, executive server process layers of the query onto processors of the computing system is determined using the affinity value)
The claimed invention and Wehrmeister are from the analogous art of systems using layers of processors.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Wehrmeister to have combined Liu and Wehrmeister.
The motivation to combine Liu and Wehrmeister is to improve processing by using process layers.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the process layers of Wehrmeister in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Wehrmeister.
Liu does not expressly disclose:
determine a first number of processors associated with the dataset destination;
However, Day teaches:
determine a first number of processors associated with the dataset destination (Day Paragraph [0030], processing method takes advantage of the previous support by dynamically allocating the processors based on the data density of the number of ON bits in a partition (the processors are allocated based on the partition which is considered the dataset destination));
The claimed invention and Day are from the analogous art of processor allocation.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Day to have combined Liu and Day.
The motivation to combine Liu and Day is to improve processing by dynamically allocating the processors.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the dynamic allocation of Day in order to obtain the predictable result of improving processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Day.
Liu does not expressly disclose:
wherein the storage 
However, Brewer teaches:
wherein the storage Brewer Column 2 Lines 22-28, source -destination pair in a large network is the use of software to dynamically allocate channels at a processor or other communication component in the network (source and destination shows first and second processors)), wherein the storage Brewer Column 2 Lines 22-28, software operates to allocate a channel within a processor to communicate with another component in source-destination pair); and
The claimed invention and Brewer are from the analogous art of dynamic allocation.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Liu and Brewer to have combined Liu and Brewer.  One of ordinary skill in the art would recognize the benefits that dynamic allocation would provide by allowing for the specific number of processors required.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wehrmeister, Day, Brewer and Gerson et al., Patent Application Publication No. 2010/0229108 (hereinafter Gerson).

Regarding claim 5, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises an external data source.
However, Gerson teaches:
wherein the dataset destination comprises an external data source (Gerson Paragraph [0056], storage and so forth, to be implemented in the cloud layer, include the implementation of both artificial intelligence, as well as physics, dynamic camera routines, and other world inputs from external data sources).
The claimed invention and Gerson are from the analogous art of systems processing external data sources.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Gerson to have combined Liu and Gerson.
The motivation to combine Liu and Gerson is to improve data storage by using external sources.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the external sources of Gerson in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Gerson.

Regarding claim 6, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises an external data source and the storage 
However, Gerson teaches:
wherein the dataset destination comprises an external data source and the storage Gerson Paragraph [0056], storage and so forth, to be implemented in the cloud layer, include the implementation of both artificial intelligence, as well as physics, dynamic camera routines, and other world inputs from external data sources).
The claimed invention and Gerson are from the analogous art of systems processing external data sources.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Gerson to have combined Liu and Gerson.
The motivation to combine Liu and Gerson is to improve data storage by using external sources.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the external sources of Gerson in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Gerson.

Regarding claim 7, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises an external data source and the storage 
However, Gerson teaches:
wherein the dataset destination comprises an external data source and the storage Gerson Paragraph [0056], storage and so forth, to be implemented in the cloud layer, include the implementation of both artificial intelligence, as well as physics, dynamic camera routines, and other world inputs from external data sources).
The claimed invention and Gerson are from the analogous art of systems processing external data sources.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Gerson to have combined Liu and Gerson.
The motivation to combine Liu and Gerson is to improve data storage by using external sources.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the external sources of Gerson in order to obtain the predictable result of improving data storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Gerson.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wehrmeister, Day, Brewer and Piszczek et al., United States Patent No. 8,719,520 (hereinafter Piszczek).

Regarding claim 8, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises an ingested data buffer.
However, Piszczek teaches:
wherein the dataset destination comprises an ingested data buffer (Piszczek Column 16 Lines 9-18, large buffer which operates to increase the bandwidth during ingesting of data from a number of different file servers or computer, ash nodes 42 as the intermediate data storage layer).
The claimed invention and Piszczek are from the analogous art of data storage systems using layers.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Piszczek to have combined Liu and Piszczek.
The motivation to combine Liu and Piszczek is to improve data processing by using a buffer.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the buffer of Piszczek in order to obtain the predictable result of improving data processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Piszczek.

Regarding claim 9, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises an ingested data buffer and the storage 
However, Piszczek teaches:
wherein the dataset destination comprises an ingested data buffer and the storage Piszczek Column 16 Lines 9-18, large buffer which operates to increase the bandwidth during ingesting of data from a number of different file servers or computer, ash nodes 42 as the intermediate data storage layer).
The claimed invention and Piszczek are from the analogous art of data storage systems using layers.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Piszczek to have combined Liu and Piszczek.
The motivation to combine Liu and Piszczek is to improve data processing by using a buffer.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the buffer of Piszczek in order to obtain the predictable result of improving data processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Piszczek.

Regarding claim 10, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises an ingested data buffer and the storage 
However, Piszczek teaches:
wherein the dataset destination comprises an ingested data buffer and the storage Piszczek Column 16 Lines 9-18, large buffer which operates to increase the bandwidth during ingesting of data from a number of different file servers or computer, ash nodes 42 as the intermediate data storage layer).
The claimed invention and Piszczek are from the analogous art of data storage systems using layers.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Piszczek to have combined Liu and Piszczek.
The motivation to combine Liu and Piszczek is to improve data processing by using a buffer.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the buffer of Piszczek in order to obtain the predictable result of improving data processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Piszczek.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wehrmeister, Day, Brewer and Abadi et al., Patent Application Publication No. 2012/0310916 (hereinafter Abadi).

Regarding claim 11, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises a query acceleration data store.
However, Abadi teaches:
wherein the dataset destination comprises a query acceleration data store (Abadi Paragraph [0094], RDF management system can be configured to include and/or leverage a single node RDF -store, partition data across nodes to accelerate query processing through locality optimizations, and decompose queries into high performance fragments taking advantage of how data is partitioned in a cluster).
The claimed invention and Abadi are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Abadi to have combined Liu and Abadi.
The motivation to combine Liu and Abadi is to improve query processing by using high performance fragments.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the high performance fragments of Abadi in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Abadi.

Regarding claim 12, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises a query acceleration data store and the storage 
However, Abadi teaches:
wherein the dataset destination comprises a query acceleration data store and the storage Abadi Paragraph [0094], RDF management system can be configured to include and/or leverage a single node RDF -store, partition data across nodes to accelerate query processing through locality optimizations, and decompose queries into high performance fragments taking advantage of how data is partitioned in a cluster).
The claimed invention and Abadi are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Abadi to have combined Liu and Abadi.
The motivation to combine Liu and Abadi is to improve query processing by using high performance fragments.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the high performance fragments of Abadi in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Abadi.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wehrmeister, Day, Brewer and Jerzak et al., Patent Application Publication No. 2015/0169786 (hereinafter Jerzak).

Regarding claim 15, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein defining the query processing scheme comprises generating directed acyclic graph instructions for the multiple layers of processors.
However, Jerzak teaches:
wherein defining the query processing scheme comprises generating directed acyclic graph instructions for the multiple layers of processors (Jerzak Paragraph [0015], query 109 and a directed, acyclic graph (DAG). In one embodiment, the query parser 110 includes a partitioning module 111 to partition the DAG to create an optimal partitioned query 112 (an optimal DAG)).
The claimed invention and Jerzak are from the analogous art of systems using directed acyclic graphs.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Jerzak to have combined Liu and Jerzak.
The motivation to combine Liu and Jerzak is to improve query processing by using a directed acyclic graph.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the directed acyclic graph of Jerzak in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Jerzak.

Regarding claim 16, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein defining the query processing scheme comprises generating directed acyclic graph instructions for the multiple layers of processors, and wherein executing the query comprises communicating the directed acyclic graph instructions to the multiple layers of processors.
However, Jerzak teaches:
wherein defining the query processing scheme comprises generating directed acyclic graph instructions for the multiple layers of processors (Jerzak Paragraph [0015], query 109 and a directed, acyclic graph (DAG). In one embodiment, the query parser 110 includes a partitioning module 111 to partition the DAG to create an optimal partitioned query 112 (an optimal DAG)), and wherein executing the query comprises communicating the directed acyclic graph instructions to the multiple layers of processors (Jerzak Paragraph [0015], query 109 and a directed, acyclic graph (DAG). In one embodiment, the query parser 110 includes a partitioning module 111 to partition the DAG to create an optimal partitioned query 112 (an optimal DAG)).
The claimed invention and Jerzak are from the analogous art of systems using directed acyclic graphs.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Jerzak to have combined Liu and Jerzak.
The motivation to combine Liu and Jerzak is to improve query processing by using a directed acyclic graph.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the directed acyclic graph of Jerzak in order to obtain the predictable result of improving query processing.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Jerzak.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wehrmeister, Day, Brewer and Oh et al., Patent Application Publication No. 2015/0199267 (hereinafter Oh).

Regarding claim 21, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein defining the query processing scheme comprises determining that the dataset destination is associated with a first single processor, wherein the second number 
However, Oh teaches:
wherein defining the query processing scheme comprises determining that the dataset destination is associated with a first single processor (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data), wherein the second number Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data).
The claimed invention and Oh are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Oh to have combined Liu and Oh.
The motivation to combine Liu and Oh is to improve storage by using an external source.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the external source of Oh in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Oh.

Regarding claim 22, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the dataset destination comprises an external data source, wherein defining the query processing scheme comprises determining that the external data source is associated with a single processor, wherein the second number of processors comprises a plurality of processors, wherein each processor of the second number of processors is configured to concurrently communicate a subset of the results of processing the set of data to the single processor associated with the external data source.
However, Oh teaches:
wherein the dataset destination comprises an external data source (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data), wherein defining the query processing scheme comprises determining that the external data source is associated with a single processor (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data), wherein the second number of processors comprises a plurality of processors (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data), wherein each processor of the second number of processors is configured to concurrently communicate a subset of the results of processing the set of data to the single processor associated with the external data source (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data, Fig. 11, provide combined page to non-volatile memory).
The claimed invention and Oh are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Oh to have combined Liu and Oh.
The motivation to combine Liu and Oh is to improve storage by using an external source.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the external source of Oh in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Oh.

Regarding claim 23, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein defining the query processing scheme comprises determining that the dataset destination is associated with a single processor; wherein the second number of processors comprises a plurality of processors, wherein each processor of the second number of processors is configured to concurrently communicate a subset of the results of processing the set of data to the single processor associated with the dataset destination.
However, Oh teaches:
wherein defining the query processing scheme comprises determining that the dataset destination is associated with a single processor (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data), wherein the second number of processors comprises a plurality of processors (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data), wherein each processor of the second number of processors is configured to concurrently communicate a subset of the results of processing the set of data to the single processor associated with the dataset destination (Oh Paragraph [0005], receiving original data from an external source, partitioning the original data into multiple elements of unit data, Fig. 11, provide combined page to non-volatile memory).
The claimed invention and Oh are from the analogous art of partition systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings of Liu and Oh to have combined Liu and Oh.
The motivation to combine Liu and Oh is to improve storage by using an external source.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the external source of Oh in order to obtain the predictable result of improving storage.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Oh.

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wehrmeister, Day, Brewer and Chu et al., Patent Application Publication No. 2003/0106015 (hereinafter Chu).

Regarding claim 26, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 1.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the multiple 
However, Chu teaches:
wherein the multiple Chu Paragraph [0007], partitioned set in a current layer, and calculating branch metrics only for the current layers in the trellis in which the oldest partitioned set), wherein the storage layer of processors receives data from the branch layer of processors (Chu Paragraph [0007], partitioned set in a current layer, and calculating branch metrics only for the current layers in the trellis in which the oldest partitioned set).
The claimed invention and Chu are from the analogous art of partitioning systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings Liu and Chu to have combined Liu and Chu.
The motivation to combine Liu and Chu is to improve partitioning by using branch metrics.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the branch metrics of Chu in order to obtain the predictable result of improving partitioning.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Chu.

Regarding claim 28, Liu in view of Wehrmeister, Day and Brewer teaches parent claim 27.
Liu in view of Wehrmeister, Day and Brewer does not expressly disclose:
wherein the multiple 
However, Chu teaches:
wherein the multiple Chu Paragraph [0007], partitioned set in a current layer, and calculating branch metrics only for the current layers in the trellis in which the oldest partitioned set), wherein the storage Chu Paragraph [0007], partitioned set in a current layer, and calculating branch metrics only for the current layers in the trellis in which the oldest partitioned set).
The claimed invention and Chu are from the analogous art of partitioning systems.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed having the teachings Liu and Chu to have combined Liu and Chu.
The motivation to combine Liu and Chu is to improve partitioning by using branch metrics.  It would have been obvious to one of ordinary skill in the art to take the system of Liu and combine it with the branch metrics of Chu in order to obtain the predictable result of improving partitioning.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Liu and Chu.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 04/07/2021, with respect to the rejection(s) of claim(s) 1-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments and the newly cited Brewer reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164            

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164